Opinión concurrente del
Juez Asociado Señor Negrón García.
HH
El “juez es un hombre viviente, y juzga con toda su alma; realiza obra no tan sólo racional, sino humana. La jurisprudencia, en sus aspectos multiformes, es a la vez una ciencia normativa y un arte práctico, que sirve para resolver las dificultades más diversas de la vida social. El arte de juzgar apela al espíritu de sutileza aliado con el espíritu geométrico, incluso en la aplicación de los princi-pios del derecho”. F. Gorphe, Las Resoluciones Judiciales (L. Alcalá-Zamora y Castillo, trad.), Buenos Aires, Eds. Ju-rídicas Europa-América, 1953, pág. 38.
Con vista a esta psico-génesis decisoria reiteramos que, en buena metodología adjudicativa, no procede el decreto de inconstitucionalidad de las disposiciones estatutarias y reglamentarias aquí impugnadas, a saber: Art. 277 del Có-digo de Enjuiciamiento Civil, Ley Núm. 22 de 29 de abril de 1974 (32 L.P.R.A. sec. 2761); Leyes Núm. 21 de 29 de abril de 1974 y Núm. 71 de 26 de abril de 1940 del Código Penal, 33 L.P.R.A. secs. 1447 y 1443, respectivamente, y el Art. 4.6 del Reglamento de la Junta de Calidad Ambiental *222para el Control de la Contaminación por Ruidos, versión enmendada, de 25 de febrero de 1987.
Dos (2) razones impelen ese curso de acción. Primero, las propias partes estipularon que el injunction decretado por el tribunal de instancia se había tornado académico. Y segundo, en su sentencia dicho foro acogió favorablemente el reclamo de los demandantes Lasso et al.; atendió ade-cuadamente sus planteamientos, y proveyó remedios, más que satisfactorios. Impuso cincuenta mil dólares ($50,000) por “angustias mentales” y quince mil dólares ($15,000) “por violación al derecho a la intimidad y propiedad...”. Sentencia, pág. 12. Ahora mediante sentencia mayoritaria, aunque modificamos, estamos confirmando la indemnización.
DECLARAR INCONSTITUCIONAL UN ESTATUTO ES LA SOLUCIÓN JUDICIAL MÁS EXTREMA EN NUESTRO SISTEMA DE GOBIERNO DE FRENOS Y CONTRAPESOS. Véanse: Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981); Negrón Soto v. Gobernador, 110 D.P.R. 664, 678-679 (1981); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958). En esta área, los tribunales debemos optar por la norma prudencial de autorrestricción cuando un caso puede resolverse en armonía con los criterios del actor y en consonancia con los mayores fines de la justicia. Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990), opinión concurrente; Molina v. C.R.U.V., 114 D.P.R. 295, 297 (1983); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex reí. M.G.G., 99 D.P.R. 925, 927 (1971). Si un caso puede ser resuelto sin necesidad de entrar a con-siderar y resolver una cuestión constitucional, debemos abstenernos de hacerlo. Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991, 993 (1950); Tesorero v. Tribl. Contribuciones y Kemper, 71 D.P.R. 298, 303 (1950). No podemos ignorar estas normas de adjudicación y, como resultado, formular innecesariamente unos pronunciamientos más amplios, sin proporción con los hechos —Esso Standard *223Oil v. A.P.P.R., 95 D.P.R. 772, 783 (1988)- Y PONER EN JAQUE LA LIBERTAD DE CULTO.
HH HH
No albergamos dudas de que el trasfondo fáctico en este caso revela una situación meritoria de violación a la inti-midad personal y familiar, que exigía la concesión de una indemnización para reivindicar los daños causados. Sin embargo, se extralimitó el foro de instancia al pasar juicio innecesariamente y con carácter de opinión consultiva so-bre la constitucionalidad de las normas impugnadas.
No se cuestiona seriamente su academicidad. La Iglesia Cristiana Pentecostal La Nueva Jerusalem y el Estado Li-bre Asociado, en sus respectivos escritos de apelación y re-visión, coinciden en el carácter consultivo de la controversia. Con razón, objetan la legitimación activa de los demandantes Lasso et al. para impugnar el estatuto penal.
HH HH I — I
En estas circunstancias, ciertamente la determinación de inconstitucionalidad no podía prevalecer por haberse tornado académico el “injunction”.
Aunque hemos reconocido que la doctrina de academici-dad no aplica cuando está presente una cuestión recu-rrente o repetitiva que evade la revisión —Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 725-726 (1980)— en el caso de autos existen fundamentos válidos que impelen invocar tal excepción, a saber: (a) la naturaleza del meca-nismo procesal utilizado para impugnar la constitucionali-dad de los estatutos y el reglamento, y (b) el remedio con-cedido a la parte impugnadora.
Nos preocupa sobremanera la postura del Juez Asociado Señor Hernández Denton, en su opinión concurrente y di*224sidente, que fuerza el asunto. Para ello concluye que “el conflicto entre los sonidos intolerablemente altos de las ce-remonias religiosas y el derecho a la intimidad y tranqui-lidad de los vecinos es una controversia recurrente en otras comunidades [y] sujetáis] a evadir su adjudicación ...” (Én-fasis suplido.) Opinión concurrente y disidente del Juez Asociado Señor Hernández Denton, pág. 284. Ese aserto es generalizado e infundado. Es totalmente irrazonable apun-talar la adjudicabilidad de la controversia constitucional en la especulación de que en Puerto Rico el culto es un estorbo per se, a saber, que de forma regular y constante se practican ceremonias con “sonidos intolerablemente altos” (id.) que infringen la tranquilidad de los vecinos.
Nos negamos a aceptar semejante hipótesis. Es obvio que está resolviendo implícitamente a base, no de que es un asunto recurrente, sino potencialmente recurrente; esto es, susceptible de suceder “en otras comunidades”. Ello no es suficiente. A fin de cuentas, en la vida casi todo es posible. PERO EN MATERIA CONSTITUCIONAL, POSIBILIDAD NO SIEMPRE ES SINÓNIMO DE RECURRENCIA. ¿Pue-de entonces seriamente sostenerse que la cuestión es “re-currente”? Aun bajo ese laxo supuesto, ¿estamos verdade-ramente ante una controversia que evade la revisión judicial? Más que estar adjudicando, ¿no estaríamos real-mente teorizando? En el fondo, ¿no estaríamos pasando so-bre la sabiduría del diseño estatutario y reglamentario?
IV
No salva la academicidad del recurso el argumento mi-noritario fundado en la dicotomía de que el Art. 277 del Código de Enjuiciamiento Civil, supra, reconoce una causa de acción que remedialmente se bifurca —de manera inde-pendiente— en una prohibición o eliminación de un es-torbo y resarcimiento por daños. Opinión concurrente y di*225sidente del Juez Asociado Señor Hernández Denton, pág. 266. Veamos.
El historial legislativo no revela que se estuviera inmu-nizando de manera absoluta a las iglesias de la imposición de daños por culpa aquiliana fundados en un menoscabo a la intimidad personal y familiar. Por el contrario, el debate tiende a reflejar que el referido Art. 277 fue enmendado para armonizar la creación de un mecanismo administra-tivo inicial que, a través de la Junta de Calidad Ambiental, canalizara las controversias ambientales auditivas genera-das por la práctica del culto en sus distintas modalidades.
En este sentido, la tesis minoritaria pasa por alto que el foro de instancia, si bien declaró inconstitucional el esta-tuto, a la vez aplicó, precisamente como fuente legal suple-toria, el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141. Resolvió que las "actuaciones culposas y negligentes de los demandados han ocasionado un daño real a la familia de-mandante [y e]l mismo es resarcible bajo el Artículo 1802”, Sentencia, pág. 11. Ciertamente, aun cuando se estipuló académico el injunction, el remedio en daños era y es susceptible de subsistir en virtud de esa fuente legal distinta.
Más aún, los apelantes, La Iglesia Cristiana Pentecostal La Nueva Jerusalem et al., cuestionaron ante nos SOLA-MENTE la concesión de “daños especiales, no probados y en exceso de la cuantía reclamada en la propia demanda ...”. Su discusión se LIMITÓ a que las partidas fueron du-plicadas y, a la luz de la prueba, irrazonablemente altas. Perseveran, sin embargo, en que el decreto de inconstitucio-nalidad es académico.
V
Las premisas en que se funda la opinión concurrente y disidente del Juez Asociado Señor Hernández Denton no sólo son erróneas, sino que inciden en unas zonas comple-jas y peligrosas. Los derechos dimanantes del Art. II, Sec. 3 *226de nuestra Constitución, L.P.R.A., Tomo 1, constituyen “las demarcaciones fijadas para la convivencia en paz, toleran-cia, respeto recíproco y autonomía espiritual en un terreno en donde por muchos siglos han germinado los mayores conflictos y las más vehementes recriminaciones”. 4 Diario de Sesiones de la Asamblea Constituyente 2563 (1950).
No podemos olvidar, pues, que en su dimensión más pro-funda, la cláusula constitucional sobre separación de Igle-sia-Estado obliga por igual a todos los poderes de gobierno. Un decreto de inconstitucionalidad mayoritario afecta los derechos de todas las iglesias del país. Insistir en el mismo —un caso claramente académico— como única ruta deciso-ria no sólo es incomprensible, sino también una forma so-fisticada e impermisible de intromisión del Poder Judicial, que debilita ese inconmensurable y sensitivo valor comu-nitario recogido en nuestra Carta de Derechos.